940 F.2d 654Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Judith Skolnick ROIG, Defendant-Appellant.
No. 90-5094.
United States Court of Appeals, Fourth Circuit.
Submitted April 10, 1991.Decided July 29, 1991.

Appeal from the United States District Court for the Middle District of North Carolina, at Salisbury.  Frank W. Bullock, Jr., District Judge.  (CR-90-106-S)
Susan Hayes, Anne A. f, Greensboro, N.C., for appellant.
Robert H. Edmunds, Jr., United States Attorney, David B. Smith, Assistant United States Attorney, Greensboro, N.C., for appellee.
M.D.N.C.
AFFIRMED.
Before K.K. HALL, WILKINSON and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Judith Skolnick Roig pleaded guilty to one count of drug conspiracy under 21 U.S.C. Sec. 846 for which she received a sentence of eighty-five months imprisonment and a supervised release term of five years.  She noted a timely appeal and we affirm.


2
Counsel for Roig has filed a brief with this Court pursuant to Anders v. California, 386 U.S. 738 (1967), in which she represents that there are no arguable issues of merit in this appeal.  Roig has been notified of her right to file a supplemental brief, but has failed to exercise her right in this regard.


3
As required by Anders, we have independently reviewed the entire record and all pertinent documents.  We have considered all arguable issues presented by this record and conclude that there are no nonfrivolous grounds for this appeal.  Accordingly, we affirm.


4
In the case of an unsuccessful appellant represented by appointed counsel, this Court requires that counsel inform her client, in writing, of her right to petition the Supreme Court for further review.  See Plan of the United States Court of Appeals for the Fourth Circuit in Implementation of the Criminal Justice Act of 1964, 18 U.S.C. Sec. 3006A.  If requested by her client to do so, counsel should prepare a timely petition for a writ of certiorari and take such steps as are necessary to protect the rights of her client.


5
Because the record discloses no reversible error, we dispense with oral argument and affirm the conviction.


6
AFFIRMED.